Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered on or about August 9, 1996, which denied defendants’ motion to change venue from Bronx County to Westchester County, unanimously affirmed, without costs.
The record does not support defendant’s claim that plaintiff deliberately misrepresented her residence on the complaint as Bronx County when in fact it was New York County, and, accordingly, defendants are not entitled to a change of venue as a matter of right (see, Berberich v York Scaffold Equip. Corp., 177 AD2d 451, 452). Concur—Milonas, J. P., Nardelli, Rubin, Mazzarelli and Andrias, JJ.